                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 JAMONTE ALLGOOD,

                                                                           ORDER
          Plaintiff,
    v.
                                                                  Case No. 18-cv-775-bbc
 DEBRA HERT, DREW WEYCKER AND
 KYLE PEOTTER,

          Defendants.

         On October 2, 2018, I entered an order assessing plaintiff Jamonte Allgood, an initial

partial payment of $0.34 due by October 31, 2018. Now plaintiff has submitted a motion to

waive the initial partial filing fee, in which plaintiff states that he currently does not have funds

available to submit the $0.34 initial partial. Dkt. 12. Plaintiff has also submitted two

declarations in support of his motion. Dkt. 10 and 11. After re-evaluating the trust account

statement plaintiff provided (dkt. 3) along with his declarations, it appears that plaintiff

presently has no means with which to pay the filing fee or to make an initial partial payment.

Under these circumstances, I will waive the $0.34 initial partial filing fee assessed in this case.

However, even if this court ultimately determines that plaintiff’s complaint cannot go forward,

plaintiff is advised that the full $350 filing fee for indigent litigants remains plaintiff’s

obligation. See 28 U.S.C. § 1915A.


         As previously mentioned in the October 2 order, because plaintiff is a prisoner, plaintiff

is subject to the Prison Litigation Reform Act, which requires the court to screen the complaint

in each of these cases to determine whether any portion is frivolous or malicious, fails to state

a claim on which relief may be granted or seeks monetary relief from a defendant who is

immune from such relief.
                                    ORDER

IT IS ORDERED that,

       1.     Plaintiff Jamonte Allgood’s motion to waive the $0.34 initial partial filing

fee in this case, dkt. 12, is GRANTED.

       2.     No further action will be taken in this case until the court has screened

the complaint as required by the Prison Litigation Reform Act, 28 U.S.C.

§ 1915(e)(2). Once the screening process is complete, a separate order will issue.




       Entered this 12th day of October, 2018.

                             BY THE COURT:


                             /s/
                             PETER OPPENEER
                             Magistrate Judge




                                         2
